Citation Nr: 1534091	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability of the hands.

2.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to an initial compensable rating for fasciculations of the face.

6.  Entitlement to an initial compensable rating for fasciculations of the neck.

7.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970 and from December 1990 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2004 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for non-Hodgkin's lymphoma, arterial fibulation or flutter, and bone cancer have been raised by the record in March 2014 and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for kidney cancer is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During a May 2015 hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for a TDIU.

2.  The competent medical evidence of records shows that it is at least as likely as not that a skin disability of the hands, diagnosed as orf, is related to active service.

3.  The Veteran's left knee disability is manifested by painful motion and limitation of flexion to at most 100 degrees.  

4.  The Veteran's right knee disability is manifested by painful motion and limitation of flexion to at most 130 degrees.  

5.  From June 26, 2009, the Veteran's fasciculations of the face were manifested by no more than moderate disability.

6.  From June 26, 2009, the Veteran's fasciculations of the neck were manifested by no more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a skin disability of the hands are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  The criteria for a disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  Resolving all reasonable doubt in favor of the Veteran, from June 26, 2009, but not earlier, the criteria for a 10 percent rating for fasciculations of the face have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 4.124a, Diagnostic Code 8103 (2014).  

6.  Resolving all reasonable doubt in favor of the Veteran, from June 26, 2009, but not earlier, the criteria for a 10 percent rating for fasciculations of the neck, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 4.124a, Diagnostic Code 8103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014). Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during a March 2015 hearing, the Veteran requested withdrawal of the appeal of the claim for TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2003, March 2006, April 2009, February 2010, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Skin Disability of the Hands

The Veteran contends that during service in Southwest Asia that he lived in an area that had been formerly used for raising sheep by sheep herders.  He contends the conditions were unsanitary and that he was exposed to sheep feces and open sewers.  He submitted three buddy statements in support of those contentions.  

In an October 2003 statement, R.M. noted the unsanitary conditions at locations such as Griffin Base from around January 1991 to May 1991.  R.M. stated that he and the Veteran lived in facilities where sheep were herded and fed before slaughtering.  R.M. contended that they had to live in tents during the compound clean-up.  

In an October 2003 statement, J. E. indicated that Griffin Base was a former fattening station for sheep before they were sent to market, and that across from the base was a facility for mixing barley into sheep food.  J.E. stated that the conditions were very unsanitary, and that the Veteran served in the locations from around January 1991 to June 1991.

In a September 2004 statement, R.D. noted that during service with the Veteran in Saudi Arabia from around January 1991 to September 1991, that they lived at various locations where sheep and goats were kept.  They lived, worked, ate, and slept in those locations, which included Griffin Base and Khobar Towers.  The areas were filthy and required extensive cleaning.  

The Veteran also submitted copies of a personal journal kept during this service, in which he commented about the unsanitary living conditions.  He also submitted photographs of Kuwait and Saudi Arabia showing camels and presumably the inside of a compound.

The Board finds the Veteran's reports of in-service exposure to sheep and animal byproducts to be competent and consistent with his service record and the lay statements of record.  Moreover, the Board finds the lay evidence submitted to show exposure to sheep as credible for the purposes of this decision.  

In a June 2000 pathology report, T.N., Helm, M.D, a private physician with certification in dermatopathology, shows the Veteran sought treatment for nodules on his fingers.  The specimens were excised and examined.  Dr. Helm determined the biopsy was consistent with the differential diagnoses of orf and milkers' nodule.  However because of the full thickness necrosis, a diagnosis of orf was rendered.  

In a July 2000 letter, Dr. Wirth, a private dermatologist, stated orf is a viral inoculation of the skin usually obtained from sheep.  Dr. Wirth indicated the Veteran had no previous exposure to livestock prior to his visit to the Middle East, which was likely causal for his development of orf. 

In a September 2000 letter, C. Brass, M.D., a private infectious disease physician, indicated that the Veteran had histologic evidence of orf.

On VA examination in October 2003, the examiner opined that the Veteran had dyshidrotic eczema.  The examined opined that the diagnosis of orf would be unlikely because usually with orf, a patient gets a lesion once and then develops an immune response to it.  The examiner noted that while the Veteran had indirect contact with sheep, there was no direct contact.  The examiner also opined that the skin lesions did not resemble orf as shown in textbooks.  The examiner further noted that orf would have developed earlier than it did in the Veteran, and that there was no documentation of a rash in service.  Finally, the examiner found that dyshidrosis was a more plausible diagnosis.

A November 2003 VA treatment record shows the Veteran sought treatment for urticaria, or hives.  The assessment was idiopathic urticaria, the only association was orf, and pox virus chronic and recurring since first Gulf War.  The record noted orf was diagnosed at VA multiple times.

In a March 2005 letter, Dr. Wirth stated that the Veteran's diagnosis of orf was based on clinical and histologic findings.  Dr. Wirth noted that the possibly of antibodies forming was possible, but stated he could not comment on a diagnosis of dyshidrotic eczema as he only saw the Veteran for the hand nodules.

In a July 2007 letter, Dr. Wirth stated it was at least likely as not that the Veteran's skin condition developed in the Middle East.

On review of the record, including literature submitted by the Veteran, orf is an infection caused by a member of the parapoxvirus genus of the poxvirus family.  It is endemic in Africa, the Middle East, the Indian subcontinent, and much of Asia.  It is rarely seen in North America.  It is a disease widespread in sheep and goats, and can be transmitted to humans through contact with infected animals, carcasses, or contaminated nonliving material such as fences, barn doors, feeding troughs, or shears.  Orf normally affects the hands, fingers, or forearms.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a skin disability of the hands, diagnosed as orf based on the favorable private medical opinions of record.  The Board has given consideration to both the positive and negative evidence of record and finds that the overall evidence to be at least in relative equipoise on whether the Veteran has a skin disability of the hands that is at least as likely as not due to service.  While the October 2003 VA opinion is unfavorable to the claim, the focus of the opinion was largely limited to determining whether the Veteran had a diagnosis of orf.  Private examiners specializing in infectious disease and dermatopathology have diagnosed orf based on pathology reports.  Furthermore, there are several opinions of record, which the Board finds to be credible and persuasive regarding the etiology of the Veteran's skin disability of the hands.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection is warranted for a skin disability of the hands, diagnosed as orf.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee and Left Knee Disabilities

An August 2010 rating decision granted service connection for right and left knee disabilities effective March 13, 2009, under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Under Diagnostic Code 5003, a rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  A 20 percent rating is warranted with incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A March 2009 VA treatment record noted abnormal gliding of the left knee patella with standing squat and in supine knee extension to knee flexion.  Laxity was noted with testing of the medial structure of the knee.  The Veteran reported increase in buckling of the knee resulting in falls. 

On VA examination in July 2009, the Veteran reported daily flare-ups of pain aggravated by bending, stooping, squatting, kneeling, climbing stairs, or moving heavy objects.  He reported use of a cane primarily for the left knee.  There was walking with a pronounced antalgic gait.  Physical evaluation revealed that the left knee was slightly tender upon deep palpation of the anterior aspect.  Flexion was 0 to 100 degrees with slight pain at 90 degrees and extension with no pain.  Repetitive motion testing reduced flexion to 90 degrees due to pain and lack of endurance.  The left knee was stable in terms of normal function of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  The right knee was normal on inspection and palpation.  There was no effusion.  Flexion was to 130 degrees with no pain.  Extension was to 0 degrees with no pain.  Repetitive motion testing revealed no changes in range of motion.  The examiner noted the right knee was completely stable.  There was x-ray evidence of degenerative joint disease of both knees.  

A June 2010 VA treatment record notes the Veteran reports falling a lot due to the left knee.  He also reported the top part slid down the end.  

On VA examination in October 2010, the Veteran reported constant pain in the left knee with buckling all the time.  He reported use of a cane to prevent buckling.  He denied any locking.  He reported lack of endurance after walking and needing to rest.  There was no effusion of the knee.  There was no history of swelling, heat, or redness associated with the knee.  He reported use of a brace when it bothered him during a flare-up.  He reported bi-weekly flare-ups with pain at a 10 out of 10 lasting for two to three hours. The Veteran denied any incapacitating episodes.  Functional assessment revealed he could walk 60 feet and stand 5 to 10 minutes.  He denied any knee prosthesis.  Left knee range of motioned testing revealed flexion to 120 degrees with pain at 110 degrees and extension to 5 degrees.  Repetitive motion testing revealed no change in range of motion or increase pain or worsening of fatigue or lack of endurance.  For the right knee, the Veteran reported pain at a constant 8 out of 10.  He denied buckling.  There was no locking, heat, redness, tenderness, or drainage.  He denied any flare-ups of the right knee.  Physical examination revealed right knee flexion to 140 degrees and extension to 0 degrees, with no pain.  Repetitive range of motion testing revealed no change in range of motion or increased pain or worsening of fatigue or lack of endurance.  There was no motion for the medial and lateral stress and anterior and posterior stress stability tests.  McMurray test was negative. 

A December 2010 internal medicine examination, part of the Veteran's Social Security Administration records, noted knee flexion to 120 degrees bilaterally.  There were no evidence subluxations, contractures, or ankylosis.  There was mild thickening of both knees.  The joints were stable and nontender.  There was no redness, heat, swelling, or effusion.  The examiner noted mild limitation in kneeling and climbing due to knee pain.

During the May 2015 hearing, the Veteran reported additional functional loss with flare-ups of pain for the knees.  He reported stiffening, locking, and popping.  He reported use of a cane and braces for the knees.  He indicated that the left knee was worse than the right knee and reported 15 to 20 falls during the previous year.  In regard to falls, the Veteran indicated that he moved the furniture in his home to catch himself to prevent falls. 

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the either knee disability based on limitation of motion.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating, even considering the range of motion after repetitive testing and any additional loss of function due to pain or other factors.  In fact, while the Veteran reported pain on motion, his left knee flexion was limited to at worst 90 degrees after repetitive motion testing.  The Board finds that the knee disabilities are consistent with the assigned 10 percent rating. The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the 10 percent ratings adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with the service-connected knee disabilities, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014).  While the VA examiners noted pain on range of motion, the maximum ranges of motion were not reduced on repetitive motion testing and are the most persuasive measure of remaining functional capacity of the knees.  Moreover, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5003.

The Board also notes that at no time was extension of either knee limited to 10 degrees to warrant a separate compensable rating, even when considering any additional loss of motion due to pain and other factors.  38 C.F.R. § 4.71a, Diagnostic Code5261 (2014).  The examinations have never shown limitation of extension to 10 degrees.  Furthermore, because the 10 percent ratings assigned are based on limitation of motion, they cannot be combined with ratings based on arthritis of a major joint.  In addition, incapacitating episodes are not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).

The evidence also did not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2014).  Although the Veteran reported use of a cane and buckling in the left knee and laxity was noted in the March 2009 VA treatment record, objective stability tests on VA examination in July 2009 and October 2010 were normal.  There were no medical or lay reports of subluxation or dislocation.  Furthermore, the Veteran's left knee complaints of stiffening, popping, and buckling are considered in the 10 percent rating for limitation of motion.  Therefore, the Board finds that a separate rating under Diagnostic Code 5258 for either knee is not warranted.  38 C.F.R. § 4.71a (2014).  The preponderance of the evidence is against a finding that slight recurrent lateral instability or subluxation is present.

Consideration has been given to assigning a separate rating for the right knee or the left knee, under Diagnostic Code 5259.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from either knee.  Therefore, a separate rating under Diagnostic Code 5259 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).  

The evidence does not show that any separate compensable rating could be assigned for limitation of extension as extension was to 0 degrees on the VA examinations for the right knee and to at worst, 5 degrees for the left knee on VA examination in October 2010.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown for either knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

There is no evidence of tibia or fibula impairment to warrant a separate compensable rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2014).

Consideration has been given to assigning a separate rating for the right knee or left knee, under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum in either knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the Veteran's knee disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the knee disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on the demonstrated range of motion.  The evidence also does not show marked interference with employment or frequent hospitalization.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the criteria for initial 10 percent ratings for the right and left knee disabilities were met from March 13, 2009, and the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Fasciculations of the Face and Neck

An August 2010 rating decision granted service connection for benign fasciculations of the neck and face with a 0 percent rating effective June 26, 2009, under Diagnostic Codes 5325-8103.  38 C.F.R. § 4.27 (2014).

Under Diagnostic Code 5325 (muscle injury, facial muscles), functional impairment is rated as seventh (facial) cranial nerve neuropathy (Diagnostic Code 8207), disfiguring scar (Diagnostic Code 7800), etc.  Minimum, if interfering to any extent with mastication is 10 percent. 

Under Diagnostic Code 8103 (tic, convulsive), mild disability warrants a 0 percent rating, moderate disability warrants a 10 percent rating, and a severe disability warrants a 30 percent rating.  A note indicates rating depending upon frequency, severity, and muscle groups involved. 

Under Diagnostic Code 8207 (paralysis of seventh (facial) cranial nerve), incomplete, moderate paralysis warrants a 10 percent rating, incomplete, severe paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  A note indicates these ratings are dependent upon relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207, Note.

A September 2011 VA EMG revealed an abnormal study.  There was electrophysiologic evidence of mild ulnar neuropathy at the left elbow.  In addition, the presence of frequent fasciculation potentials in the absence of ongoing denervation or chronic reinnervation suggests a benign fasciculation syndrome. 

In a September 2009 letter, C.M. Deakin, M.D. indicated that during an August 2009 evaluation, the Veteran reported intermittent muscle fasciculations that impaired his ability to function and led to chronic insomnia, depression, and anxiety.  Later that month, the Veteran reported diminished fasciculations due to medication.

On VA examination in May 2010, the Veteran reported persistent fasciculations in the neck and face that were worse at rest and night resulting in difficulty sleeping.  Physical examination of the facial and neck muscles revealed fasciculations.  Muscles showed normal power, tone, and bulk.  There was no atrophy or deformity noted.  Pupils were equal and reactive to light and accommodation.  Extraocular movements were intact.  Facial sensation was intact in all three distributions in the trigeminal nerve.  Cranial reflexes were normal bilaterally, and muscles on mastication were intact.  Muscles for facial expression were intact and symmetric.  Cranial nerve 9 showed normal reflexes.  The examiner diagnosed benign fasciculations involving the face and neck. 

In a September 2012 statement, N. Silvestri, M.D. indicated that the muscle twitching the Veteran experienced in his face and neck was due to the same condition causing it in his arms and legs, benign fasciculation syndrome. 

In the May 2015 Board hearing, the Veteran reported daily fasciculations of the face and neck lasting from 20 minutes to 10 hours.  He indicated that it was more active during eating and sleeping affecting the entire neck and face.  He stated that the jaw area was most affected.

Resolving all reasonable doubt in favor of the Veteran, the Board finds separate 10 percent ratings are warranted for the fasciculations of the face and neck, effective June 26, 2009, the date of service connection.  The Veteran has consistently reported fasciculations during the appeal of varying degree.  A private examiner noted in September 2009 that the Veteran initially reported intermittent fasciculations that diminished due to medication.  Then, on VA examination in May 2010, the Veteran reported persistent fasciculations worse at rest and during the nighttime.  During the May 2015 Board hearing, the Veteran reported daily fasciculations lasting varying lengths of time.  When considering the frequency, severity, and location of the fasciculations of the face and neck, the Board finds the fasciculations of the face and neck are no more than a moderate disability which is consistent with a 10 percent rating under Diagnostic Code 8103 (tic, convulsive).  
The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the fasciculations of the face and neck.  Given the absence of constant fasciculations of the face and neck, the Veteran's disabilities cannot be better characterized as severe disability to warrant a higher rating under Diagnostic Code 8103.  

The Board has considered other relevant diagnostic codes.  There is no evidence of interference with mastication to warrant a 10 percent rating under Diagnostic Code 5325.  There is no evidence of paralysis of the seventh cranial nerve to warrant a higher rating based on loss of innervation of facial muscles under Diagnostic Code 8207.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the fasciculations of the face and neck reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The assigned rating considers the severity, frequency, and location of the Veteran's disability.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The evidence does not show marked interference with employment or frequent hospitalization.  Moreover, a higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on reported symptomatology.  

Accordingly, the Board finds that a 10 percent rating, but not higher, is warranted for fasciculations of the face and neck as of June 26, 2009.  However, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for fasciculations of the face and neck.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Service connection for a skin disability of the hands is granted.

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

A 10 percent rating, but not higher, from June 26, 2009, for fasciculations of the face, is granted. 

A 10 percent rating, but not higher, from June 26, 2009, for fasciculations of the neck, is granted. 

The appeal of entitlement to TDIU is dismissed.


REMAND

A September 2014 rating decision denied service connection for kidney cancer.  In September 2014, the Veteran submitted a notice of disagreement with that decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that notice of disagreement.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for kidney cancer, to include as due to herbicide exposure.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.  If the Veteran perfects an appeal, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


